BBIOKELL, C. J.
The present action is founded on the theory that a lien had attached to the building, which was in course of construction for the value of the brick the appellant had sold to Ford, with whom the appellee had contracted for the erection of the building, and who was to supply the proper material. The lien exists iii such case only when there is a balance due from the proprietor to the contractor, and extends only to such balance. — Geiger v. Hussey, 63 Ala. 338. The evidence showing clearly, and being undisputed, that there was *104no amount due from the city to Eord, on account of the contract for the construction of the building, the Circuit Court properly instructed the jury to find for the defendant.
Affirmed.